Citation Nr: 1550744	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral hip disability, to include bilateral hip arthritis and tendinitis of the sartorius muscles.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral hip disability, to include bilateral hip arthritis and tendinitis of the sartorius muscles.

4.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 2002 rating decision denied the claims of entitlement to service connection for tendinitis of the sartorius muscles and entitlement to service connection for bilateral hearing loss.  The Veteran did not file a timely substantive appeal, and no new and material evidence was submitted to VA within the appeal period.  

2.  Evidence received since the December 2002 rating decision is new, relates to unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the Veteran's claims for entitlement to service connection for a bilateral hip disability and bilateral hearing loss.

3.  The probative, competent evidence demonstrates that the Veteran's bilateral hip arthritis is causally or etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hip arthritis and bilateral hearing loss is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hip arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for entitlement to service connection for a bilateral hip disability and bilateral hearing loss, and grants the claim for entitlement to service connection for a bilateral hip disability.  As such, no discussion of VA's duties to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran received a rating decision in December 2002.  She filed a timely Notice of Disagreement regarding the issues on appeal and a Statement of the Case was issued in January 2004; however, the Veteran did not file a timely substantive appeal and no new and material evidence was submitted to VA within the applicable appeal period.  Therefore, the December 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2015).  Upon review of the December 2002 rating decision, it appears that the RO reopened the Veteran's claims for entitlement to service connection for a bilateral hip disability and bilateral hearing loss.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the December 2002 rating decision, the RO denied the Veteran's claims for entitlement to service connection for tendinitis of the sartorius muscles and entitlement to service connection for bilateral hearing loss because the evidence did not show that the Veteran's bilateral hip disability was incurred in or aggravated by service and because her hearing loss levels did not meet the criteria for a grant of service connection.  Thus, for the Veteran's claims to be reopened, new evidence must have been added to the record since the December 2002 rating decision that addresses these bases or supports new theories of entitlement.  

Evidence submitted and obtained since the December 2002 rating decision includes VA treatment records, private treatment records, and lay evidence.  As to her bilateral hip condition, the Veteran submitted buddy statements from her friends that describe the effects of her hip condition on her daily functioning.  She also submitted treatment records from her private physician, Dr. A. Patel, as well as a nexus opinion from her chiropractor, Dr. A. Pappas, DC, who opined that the Veteran's hip disability began during active service.  As to her bilateral hearing loss, the Veteran submitted her own statement as well as buddy statements from her friends describing her hearing loss.  She also submitted audiometric testing from private treatment providers from 2004, 2005, and 2013, showing worsening hearing levels bilaterally.  As noted in greater detail below, the Veteran also underwent two VA examinations for her hearing disability.

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claims.  The evidence is new in that it was not of record in December 2002, and the evidence is material because it relates to unestablished facts necessary to substantiate the underlying service connection claims.  Specifically, the evidence addresses whether the Veteran's hip disability was incurred in or aggravated by service and whether the Veteran has a hearing loss disability for VA purposes.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims for entitlement to service connection for a bilateral hip disability and for bilateral hearing loss are reopened.  Justus, 3 Vet. App. at 512-513.  

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran contends that she injured her hips during active duty service.  Specifically, she notes that she began having hip pain in late 2000 and that her pain precluded her from participating in basic Marine Corps functions such as formation runs, push-ups, and standing for long periods.

As it pertains to a current disability, the Veteran established care at VA in May 2011, and during her initial evaluation she was diagnosed with bilateral hip arthritis.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.  
As it pertains to an in-service event or injury, the Veteran sought treatment for hip pain several times during active duty service, and she was diagnosed with hip pain in July 2001, October 2001, and November 2001.  As such, the Board finds that the Veteran has established an in-service injury for purposes of service connection.  

As it pertains to a nexus between the current disability and the in-service injury, there are conflicting opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In March 2013 the Veteran submitted a letter from private chiropractor Dr. Pappas, who noted that the Veteran had complaints of bilateral hip pain and that it was more likely than not that her condition was due to her vigorous physical activity during her military service since she did not have any complaints or medical records reflecting a condition prior to service.  Dr. Pappas also noted that it was not likely that her work history and physical activity after service caused her hip condition.  The Board affords this opinion great probative weight as the Veteran has had a treatment relationship with Dr. Pappas since October 2007.  Further, Dr. Pappas provided details relating to the Veteran's treatment history in making the opinion, and he ruled out alternate causes for her hip disability.
Conversely, limited weight is afforded to the opinion of the VA examiner, who reviewed the claims file in March 2014 and provided an opinion without examining the Veteran.  The VA examiner opined that it was less likely than not that the Veteran's osteopenia related to her hip condition existed prior to her discharge from service.  In making this determination the VA examiner referenced a bone density study in 2010 showing mild osteopenia, a negative bone study of the hips in November 2001, and negative hip X-rays from November 2002.  This opinion is given limited weight as the VA examiner did not perform a physical examination of the Veteran and the opinion does not reference the Veteran's diagnosis of arthritis or her episodes of hip pain during service.  Given the limited rationale as evidenced by the failure to address the Veteran's hip pain in the service treatment records as well as the lack of medical support, the Board affords this opinion limited weight. 

Additionally, the Board acknowledges that the Veteran is competent to describe symptoms that she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran has consistently and credibly asserted that her hip pain began during service in late 2000.  Her reports are prevalent and consistent throughout her service treatment records, VA treatment records, private treatment records, and lay statements dating from the initial complaints to the present.  

Based on the Veteran's report of her symptoms along with the medical evidence documenting her in-service complaints and the course of her disability the Board finds the probative, competent evidence demonstrates that the Veteran's bilateral hip arthritis is causally or etiologically related to active duty service and that it had its onset during active duty.  Therefore, service connection for bilateral hip arthritis is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hip disability, to include bilateral hip arthritis and tendinitis of the sartorius muscles, is reopened, and to that extent, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.  

Entitlement to service connection for bilateral hip arthritis is granted.  


REMAND

As noted, the Board has reopened the claim of entitlement to service connection for bilateral hearing loss.  However, there is some question as to the Veteran's current level of hearing loss.  The Veteran underwent hearing testing several times during active duty service, and in August 1997, April 2002, and June 2002, her audiograms were normal.  However, during her separation examination in late June 2002 the Veteran had 92 percent speech discrimination bilaterally, which could indicate a hearing loss disability for VA purposes.  

Additionally, the Veteran underwent VA examination in connection with her original hearing loss claim in October 2002 and the audiogram was normal.  The Veteran began wearing hearing aids and in November 2012 underwent VA examination in connection with her claim but the results were variable and inconsistent; the VA examiner was unable to render an opinion.  The Veteran again underwent VA examination in April 2014, and her audiogram results were once again variable and inconsistent.  

However, during the pendency of the appeal, the Veteran had private audiometric testing that showed bilateral hearing loss for VA purposes.  In October 2005 the Veteran had an audiogram with a private treatment provider and she was noted to have moderate high frequency sensorineural hearing loss.  Later, in April 2013, the Veteran had audiometric testing with a private treatment provider that showed moderate to severe sensorineural hearing loss bilaterally.

Given the differing findings, the Board finds that another VA examination and opinion is warranted to attempt to accurately describe the Veteran's current level of hearing and provide a nexus opinion as to whether the Veteran's hearing loss is related to active duty service.  The last two VA examinations have had variable inconsistent results and did not provide an etiology of the Veteran's hearing loss.  If on remand the ordered VA examination also has variable inconsistent results, the VA examiner should nonetheless provide an opinion on whether the Veteran's hearing loss as noted in private audiometric testing relates to active duty service.  The entire claims file should be made available to the VA examiner, and the opinion should address all of the audiometric testing, to specifically include her separation audiometric testing that showed 92 percent speech discrimination bilaterally.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from May 2011 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2011 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of the Veteran's bilateral hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports, and with consideration of the Veteran's lay statements regarding her symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss began in service, was caused by service, or is otherwise related to service.  The VA examiner should address all of the Veteran's audiometric testing, to include audiometric testing at separation that showed 92 percent speech discrimination bilaterally.

The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


